179 S.W.3d 467 (2005)
STATE of Missouri, Respondent,
v.
George KITCHEN, Appellant.
No. WD 64984.
Missouri Court of Appeals, Western District.
December 20, 2005.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. George Kitchen challenges the sufficiency of the evidence that led to his convictions for first degree robbery, in accordance to section 569.020 RSMo (2000), and armed criminal action, section 571.015 RSMo (2000).
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).